Citation Nr: 0331479	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-02 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a right ankle fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for reflex sympathetic dystrophy (RSD) of the right ankle and 
foot.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
organic brain syndrome.

4.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to the service-connected 
organic brain syndrome.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

6.  Entitlement to an effective date earlier than September 
3, 1996, for the grant of special monthly compensation based 
on housebound status.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1963.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

The record reflects that the issues currently on appeal were 
previously before the Board in February 2001, at which time 
the case was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO substantially 
complied with the remand directives, and that a new remand is 
not required (aside from the earlier effective date claim) 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that when this case 
was remanded in February 2001, it included the issues of 
entitlement to service connection for a left wrist disorder, 
residuals of a right knee fracture, and a left shoulder 
disorder.  However, service connection was subsequently 
established for these disabilities by a June 2003 rating 
decision.  In view of the foregoing, these issues have been 
resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The competent medical evidence reflects that the 
veteran's current low back disorder is due to falls sustained 
as a result of the complex seizures, which are due to his 
service-connected organic brain syndrome.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current disability 
of the right shoulder.

4.  The veteran's service-connected right ankle disability is 
not productive of  ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with an abduction, adduction, inversion or eversion 
deformity; there is no nonunion with loose motion of the 
ankle; there is no medical evidence of more than mild 
incomplete paralysis of the posterior tibial nerve; and the 
combined rating of 40 percent for the veteran's service-
connected residuals of a right ankle fracture and RSD of the 
right ankle and foot is the maximum schedular rating 
available under the law.

5.  The record does not show that the veteran's service-
connected residuals of a right ankle fracture and RSD of the 
right ankle and foot is manifest by marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.

6.  Service connection is currently in effect for organic 
brain syndrome manifested by headaches, emotionally disturbed 
personality, explosive disorder, and complex seizures, rated 
as 100 percent disabling; bilateral visual field deficit, 
rated as 70 percent disabling; residuals of a right ankle 
fracture, rated as 30 percent disabling; RSD of the right 
ankle and foot, rated as 10 percent disabling; a 
postoperative subdural hematoma, rated as 10 percent 
disabling; residuals of a fracture of the left orbit, rated 
as noncompensable (zero percent); residuals of a left 
trigeminal nerve injury, rated as noncompensable; 
postoperative residuals of chronic left shoulder sprain and 
rotator cuff tear, evaluated as 20 percent disabling; and 
peripheral neuropathy of both upper extremities, with each 
extremity rated as 10 percent disabling.

7.  The competent medical evidence tends to show that the 
veteran is in need of regular aid and attendance due to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).

2.  Service connection is not warranted for a right shoulder 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).

3.  The criteria for an initial rating in excess of 30 
percent for a residuals of a right ankle fracture are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.25, 4.68, 4.71a, Code 
5270 (2003).

4.  The criteria for an initial rating in excess of 10 
percent for RSD of the right ankle and foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.25, 4.68, 4.124, Code 8625 
(2003).

5.  The criteria for special monthly compensation based on 
the need for regular aid and attendance due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3.351, 3.352 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.

The veteran filed his appeal prior to the enactment of the 
VCAA.  As the caselaw relating to the applicability of VCAA 
to claims filed prior to its enactment has been somewhat 
inconsistent, a brief summary of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the evidence necessary to substantiate his claims by 
various documents such as the respective rating decisions, 
Statements of the Case (SOC), and Supplemental Statements of 
the Case (SSOCs).  In essence, these documents summarized 
what was necessary to establish service connection for the 
claimed disabilities, the criteria for establishing higher 
disability ratings, as well as the criteria for aid and 
attendance.  Moreover, the veteran was notified of the 
enactment of the VCAA by the February 2001 Board remand, and 
the most recent SSOC in June 2003 included a summary of the 
pertinent VCAA regulatory provisions.  As such, the veteran 
was kept apprised of what he must show to prevail in his 
claims, what information and evidence he was responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Here, the veteran was accorded several examinations 
in conjunction with this case.  Further, it does not appear 
that he has indicated the existence of any pertinent evidence 
that has not been obtained or requested by the RO.  The Board 
notes that, by statements dated in July and September 2003, 
his accredited representative indicated that the case was 
ready for review by the Board.  As such, the representative 
indicated that there was no additional evidence to submit.  
Thus, the Board concludes that the duty to assist has been 
satisfied.
    
Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that the veteran's case has been in adjudicative status 
for several years, and that he was first informed of the 
VCAA's enhanced duties to assist and notify by the February 
2001 Board remand.  As such, the veteran was accorded more 
than the statutory one year period in which to present 
evidence in support of his claim prior to the Board's 
adjudication in this case.  Further, the RO considered all of 
the relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claims below, and the 
Board will do the same.  In addition, the Board reiterates 
that the veteran's representative indicated that there was no 
additional evidence to submit, and that the Board should 
proceed with the adjudication of his appeal.   (Emphasis 
added.)  Thus, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


I.  Service Connection

Background.  The record reflects that the veteran is service-
connected for, among other things, organic brain syndrome 
which is manifested by headaches, emotionally disturbed 
personality, explosive disorder, and complex seizures.

The veteran contends, in essence, that his current low back 
disorder is secondary to the service-connected organic brain 
syndrome.  Specifically, he maintains that he injured his 
back as a result of falls he experienced due to seizures.

The veteran's service medical records contained no findings 
indicative of problems with the right shoulder or low back 
during his period of active service.  In fact, both his upper 
extremities and spine were clinically evaluated as normal on 
his April 1963 release from active duty examination.

The evidence on file includes various post-service medical 
records which cover a period through 2003.  

Among other things, the record reflects that there were no 
findings indicative of a right shoulder or low back disorder 
on VA medical examinations conducted in October 1963, 
December 1984, and September 1985.  However, these 
examinations, as well as concurrent treatment records during 
this period, note various complaints relating to the service-
connected organic brain syndrome, to include seizures.

The first indication of low back problems was in March 1988, 
when the veteran sought emergency treatment following a fall 
from a ladder.  He complained of pain in his neck and low 
back, as well as pain in his back, ankle, and foot of his 
left parietal area.  There was no loss of consciousness.  X-
rays of the low back were negative, and all joints had full 
range of motion without tenderness.  Overall impression was 
fall from ladder with foot contusion, neck and low back 
strain.

Records from February 1990 indicate that the veteran was 
involved in a car accident that was the result of a seizure.  
His complaints included back pain.  X-rays of the lumbosacral 
spine showed the vertebral body heights and disc spaces were 
fairly well maintained, and no perispinal mass or hematoma 
was identified.  Old pedicles were present.

Records from August 1994 reflect that the veteran fell 
approximately 30 feet from a tree, secondary to seizure, 
sustaining fractures of his left wrist and right ankle.  
These records contain no mention of low back or right 
shoulder problems.

At a November 1998 VA arranged orthopedic examination, the 
veteran reported that he had sustained multiple orthopedic 
injuries as a result of a fall that occurred in 1989.  He 
reported that, at that time, he was a civilian and was 
trimming a tree when he had a seizure and fell 30 feet.  His 
multiple injuries included a severe right ankle fracture, a 
right knee injury, and a left wrist fracture.  No mention was 
made of any low back or right shoulder injuries at that time.  

Records from December 1998 reflect that the veteran was 
treated for injuries to the left shoulder and right knee 
following a fall from a ladder due to a seizure.

In a February 1999 private medical statement, Dr. DAS, D.C., 
reported that the veteran had a recurrent subluxation 
complex, episodes of exacerbations and remissions that cased 
his low back pain to increase, and that his low back pain had 
had many flare-ups over the last couple of years and each had 
caused a weakening to the low back.  Dr. DAS also provided a 
summary of the veteran's current symptomatology.  However, 
Dr. DAS did not provide any opinion as to the etiology of the 
veteran's low back disorder.

Pursuant to the Board's remand directives, the veteran 
underwent a VA orthopedic examination in May 2001, at which 
the examiner noted that the claims folder had been 
extensively reviewed.  In pertinent part, the examiner stated 
that the veteran's right shoulder had absolutely "no 
abnormalities."  Further, it was noted that the veteran 
reported he had recanted to VA on multiple occasions that it 
was his left, and not his right shoulder, which he injured 
and subsequently had surgery.  Moreover, the examiner stated 
that the veteran's right knee, back, and left wrist 
disabilities were all attributed to his seizures.  
Specifically, the examiner noted that the veteran had fallen 
in the woods and out of trees approximately 40 feet, falling 
off ladders while putting up Christmas lights, and that all 
of these injuries were indeed directly related to the 
veteran's seizure activity.  The examiner emphasized that 
none of these conditions were caused by the veteran's RSD, 
and that he felt the veteran's right knee, back, and left 
wrist condition were caused by the seizure disorder as it 
caused him to fall injuring himself.  On evaluation of the 
veteran's spine, the examiner stated that the veteran injured 
his lumbar spine when he fell approximately 40 feet out of a 
tree in 1995 and had a seizure, and had current complaints of 
pain, stiffness, and right lower extremity radiculopathy.  
Overall impressions following examination of the veteran 
included degenerative changes of the sacroiliac joint per X-
ray; and radiculopathy of the right lower extremity secondary 
to degenerative disc disease of the lumbar spine.

X-rays taken of the veteran's lumbar spine in May 2001 
revealed diffuse idiopathic skeletal hyperostosis (DISH); no 
specific degenerative disc disease; and facet arthrosis in 
the lower lumbar spine as well as sacroiliac joint 
osteoarthritis.

The RO, among other things, denied both the veteran's low 
back and right shoulder claims in the June 2003 SSOC.  
Regarding the low back claim, the RO stated that there was no 
objective evidence to support the VA examiner's opinion that 
the disability occurred as a result of a fall in 1995.  The 
RO stated that the only evidence of a back injury was in 
1988, when the veteran was diagnosed with low back strain 
with no findings on X-ray, and that the records were silent 
for any complaints or treatment of a back condition for the 
next 10 years.  Further, the RO stated that the objective 
evidence did not support a finding that the veteran's back 
disorder was the result of a fall due to seizure.  With 
respect to the right shoulder claim, the RO found that there 
was no evidence of a disability due to military service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).


Analysis.  In the instant case, the Board finds that the 
evidence supports the veteran's claim of service connection 
for a low back disorder, but that the preponderance of the 
evidence is against his claim of service connection for a 
right shoulder disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  See Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).  Thus, while he is competent 
to describe his visible symptomatology, he is not competent 
to diagnose an underlying medical condition nor provide a 
competent medical opinion as to the etiology thereof.

With respect to the low back disorder claim, the Board notes 
that the veteran does not allege, nor does the evidence show, 
that his current disability is causally related to any 
incident of active service.  Rather, the veteran has alleged 
that the disability is due to injuries sustained as a result 
of his service-connected organic brain syndrome, specifically 
falls that occurred during seizures.  Here, the record 
clearly reflects that he has experienced numerous such falls 
which resulted in various injuries, including injuries to the 
low back as noted in the March 1988 records.  Moreover, the 
May 2001 VA examiner opined that the current low back 
disorder was due to these injuries.

The Board notes that the May 2001 VA examiner specifically 
referred to a fall that occurred in 1995 when he adjudicated 
his claim, and no such fall appears in the medical records 
dated in 1995.  Granted, the examiner's description of the 
fall appears to refer to the one that occurred in August 
1994, but, as noted by the RO, the medical records following 
this fall did not indicate any back injuries at that time.  
Rather, the records only referred to fractures of the right 
ankle and left wrist.  Nevertheless, the opinion of the May 
2001 examiner is the only competent medical opinion on file 
which addresses the etiology of this disability, and no 
competent medical opinion is of record which expressly 
refutes this opinion.  Moreover, the examiner stated that the 
entire claims folder had been extensively reviewed, and as 
such, was presumably familiar with the circumstances of this 
fall.  The Board also notes that, given the fact the veteran 
fell approximately 30 feet in August 1994, it is entirely 
possible that he sustained some type of low back injury as a 
result of this fall, even though it may not have been the 
predominant injury at that time.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that, in the circumstances of this case, he 
is entitled to a grant of service connection for his low back 
disorder.

Regarding the veteran's right shoulder claim, the Board notes 
that he reported at the May 2001 VA examination that he was 
seeking service connection for his left shoulder, not his 
right, and that service connection was subsequently 
established for a left shoulder disorder by a June 2003 
rating decision.  Moreover, the May 2001 VA examiner 
specifically stated that the veteran's right shoulder had 
absolutely "no abnormalities."

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131;  see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Consequently, as the competent medical 
evidence does not show the veteran currently has a right 
shoulder disability, the preponderance of the evidence is 
against this claim.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right shoulder disorder, and it must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  Increased Rating

Background.  Service connection for residuals of a right 
ankle fracture was established by the Board in May 1998.  By 
a subsequent October 1998 rating decision, the RO effectuated 
the Board's decision, and assigned a 30 percent rating.  The 
veteran appealed this decision, contending that a higher 
rating was warranted.  A separate 10 percent rating was 
assigned for RSD of the right ankle and foot by a January 
1999 rating decision.  Both of these ratings were effective 
September 3, 1996, and the Board concluded in a February 2001 
decision that earlier effective dates were not warranted.

As indicated above, the record reflects the veteran sustained 
a right ankle fracture as a result of a fall that occurred in 
August 1994, secondary to a seizure.  He subsequently 
underwent surgery on this ankle in March 1995.  Thereafter, 
he sustained an inversion injury to the right ankle in April 
1995 while hunting, and underwent additional surgery in 
September 1996.

In a September 1996 statement from T. H. L., M.D. (Dr. L), it 
was noted that the veteran was ambulating from right ankle 
arthroscopy surgery with extensive debridement and right 
ankle lateral collateral repair.  Dr. L also opined that at 
some time in the future the veteran would need to have his 
ankle fused or more surgery, to give his ankle some kind of 
stability, because the "instability of the right ankle [was] 
a bag of bones."  Moreover, Dr. L stated that if RSD 
developed, further surgery would be impossible for him to 
perform.

The record also reflects that the veteran has been accorded 
various VA medical examinations of his right ankle and foot, 
beginning in July 1998.  At this examination, it was noted 
that he had a history of multiple surgeries on the right 
ankle, and that the last surgery was approximately a year 
earlier, at which time screws were placed in the ankle.  The 
veteran also reported that he had pain in his ankle all the 
time, that he had been on medication for pain management, and 
that he used a cane to walk.  On examination of the right 
ankle, it was noted that it was in a neutral position at 90 
degrees.  The veteran was able to dorsiflex his right ankle 
to about 10 degrees, and plantar flex to about 25 degrees.  
However, he complained of pain, and reported that the 
severity of the pain was 10/10.  There was no swelling 
noticed, nor any signs of inflammation.  Diagnosis following 
examination was status-post surgery of the right ankle with 
limitation of movement of dorsiflexion and plantar flexion of 
the right ankle.

At the May 2001 VA orthopedic examination, the examiner noted 
that the veteran's claims folder was extensively reviewed, 
and that the veteran had substantial residuals of the right 
ankle fracture.  For example, he had greatly decreased range 
of motion of the right ankle, as well as the RSD of the right 
ankle and degenerative changes of the right ankle from his 
symptoms and physical examination.  The examiner stated it 
was impossible to distinguish the impairment between the 
right ankle fracture residuals and the RSD of the right ankle 
and foot.  The veteran did have decreased use of the right 
ankle, and his pain was obviously noted from his grimaces and 
withdrawal from the pain.  Further, it was noted that he 
ambulated very mildly with his cane, but mainly got around by 
motorized wheelchair, which was currently broke.  He was at 
the examination in an unmotorized wheelchair, but complained 
that he could barely ambulate with it due to his left 
shoulder and left wrist.  

On examination, the veteran was found, in part, to have 
decreased knee jerks bilaterally, but no other obvious 
abnormalities.  He also had RSD on his right ankle.  In 
addition, he had paresthesias of bilateral feet, but it was 
stated this was most likely due to his diabetes.  Overall, 
the veteran's foot examination was normal with the exception 
of the bilateral paresthesias.  On peripheral nerve 
examination, it was noted that he had pain radiating from the 
right foot with any type of pinprick or cold air.  
Examination of the right ankle showed 5 degrees of inversion, 
10 degrees of eversion, 10 degrees of dorsiflexion, and 10 
degrees of plantar flexion.  Moreover, it was noted that he 
had excruciating pain with any movement, and actually 
threatened to beat the examiner with his cane if he touched 
the ankle again.  It was also noted that the veteran was 
nearly in tears and became tachycardic with evaluation of his 
right ankle.  Further, it was noted that he had multiple 
scars on his right ankle.

Impressions following examination of the veteran included 
peripheral neuropathy of bilateral lower extremities on 
physical examination secondary to diabetes; significant right 
ankle pain with any type of motion; and degenerative changes 
of the right ankle per X-ray.

In a September 2003 statement, the veteran's representative 
contended, in part, that he was entitled to consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for 
these disabilities.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under VA regulations, disabilities of the ankle are evaluated 
under Diagnostic Codes 5270 to 5274.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent rating.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5271 moderate limitation of ankle 
motion is assigned a 10 percent rating.  Marked limitation of 
ankle motion warrants a 20 percent rating.  38 C.F.R. § 
4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

Diagnostic Code 5272 provides that ankylosis of the 
subastragalar or tarsal joint in good weight bearing position 
a 10 percent rating is assigned.  Ankylosis of the 
subastragalar or tarsal joint in poor weight bearing position 
warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Malunion of the os calcis or astragalus with moderate 
deformity is evaluated as 10 percent disabling.  When there 
is marked deformity it is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5274 provides that a 20 percent rating is to 
be assigned when there has been an astragalectomy.

The record also reflects that the RO considered Diagnostic 
Code 5262, which provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

The veteran's RSD of the right ankle and foot has been 
evaluated pursuant to Diagnostic Code 8625, as analogous to 
neuritis of the posterior tibial nerve.  38 C.F.R. § 4.124a.  
Under this Code, a 10 percent evaluation is provided for mild 
incomplete paralysis.  A 20 percent evaluation is assigned 
for severe incomplete paralysis.  A 30 percent evaluation is 
warranted for complete paralysis that includes all muscles of 
the sole of the foot, that is frequently accompanied by 
painful paralysis of a causalgic nature, and when the toes 
cannot be flexed, adduction is weakened, and plantar flexion 
is impaired.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an initial rating in excess of 30 
percent for his residuals of a right ankle fracture nor an 
initial rating in excess of 10 percent for his RSD of the 
right ankle and foot.

The Board acknowledges that the competent medical evidence 
clearly reflects that the veteran experiences significant 
impairment of his right ankle and foot, including 
excruciating pain as noted by the May 2001 VA examiner.  
Nevertheless, there is no medical evidence of ankylosis of 
the right ankle in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees, or with an 
abduction, adduction, inversion or eversion deformity, nor is 
there any nonunion with loose motion of the ankle, to support 
a rating in excess of 30 percent under Code 5270 or any other 
applicable rating criteria.  Moreover, it has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  There is also no medical 
evidence of more than mild incomplete paralysis of the 
posterior tibial nerve to support a rating in excess of 10 
percent for the veteran's reflex sympathetic dystrophy of the 
right foot under 38 C.F.R. § 4.124, Code 8625.  It was 
reported on the most recent VA compensation examination that 
most of the sensory impairment was due to diabetes.  In any 
event, under the law, the maximum rating for loss of use of a 
foot is 40 percent (38 C.F.R. § 4.71a, Diagnostic Code 5167), 
and the combined ratings for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation.  38 C.F.R. § 
4.68, Diagnostic Code 5165.  Here, the combined rating for 
the veteran's service-connected below-the-knee disabilities 
of the right ankle and foot is 40 percent.  38 C.F.R. § 4.25.  
Thus, there is no legal basis for which the Board to award 
higher initial ratings for these disabilities on a schedular 
basis, and his claim must be denied as a matter of law.  See 
Sabonis, supra (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The Board notes that the record does not reflect that the RO 
explicitly considered whether the veteran was entitled to an 
extraschedular rating for the service-connected disabilities 
of the right ankle and foot.  The Board notes that it does 
not have the authority to assign an extraschedular rating in 
the first instance, nor does this case present an exceptional 
or unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes while the veteran has had multiple surgeries on his 
right ankle, the record does not indicate any such procedures 
or periods of hospitalization since September 1996.  
Moreover, the Board finds that the veteran is adequately 
compensated for the occupational impairment caused by these 
disabilities by the 30 and 10 percent schedular ratings 
currently in effect, and that the record does not indicate 
that these disabilities cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation).  Here, the record reflects 
that his unemployment is due to the combined impairment of 
his multiple service-connected disabilities, particularly the 
service-connected organic brain syndrome which has been 
evaluated as 100 percent disabling since May 22, 1984.  The 
Board also finds that the service-connected right ankle and 
foot disabilities are not attended by other such factors as 
would render impracticable the application of the regular 
schedular rating standards.

III.  Aid and Attendance

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. 
§ 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).  The term "bedridden" is defined as a 
condition which through its essential character, actually 
requires that the veteran remain in bed. 38 C.F.R. § 
3.352(a).

Service connection is currently in effect for organic brain 
syndrome manifested by headaches, emotionally disturbed 
personality, explosive disorder, and complex seizures, rated 
as 100 percent disabling; bilateral visual field deficit, 
rated as 70 percent disabling; residuals of a right ankle 
fracture, rated as 30 percent disabling; RSD of the right 
ankle and foot, rated as 10 percent disabling; a 
postoperative subdural hematoma, rated as 10 percent 
disabling; residuals of a fracture of the left orbit, rated 
as noncompensable (zero percent); residuals of a left 
trigeminal nerve injury, rated as noncompensable; 
postoperative residuals of chronic left shoulder sprain and 
rotator cuff tear, evaluated as 20 percent disabling; and 
peripheral neuropathy of both upper extremities, with each 
extremity rated as 10 percent disabling.  For the reasons 
stated above, the Board has determined that the veteran is 
entitled to a grant of service connection for a low back 
disorder, although no disability rating has, as yet, been 
assigned for this disorder.

Pursuant to the Board's remand directives, the veteran was 
accorded VA medical and psychiatric examinations in March 
2003 in conjunction with his claim that he required regular 
aid and attendance.  Both of the examiners indicated that the 
claims folder had been reviewed.

At the VA medical examination, the examiner noted the veteran 
was being evaluated for his organic brain syndrome, diabetes 
mellitus, peripheral neuropathy of both lower extremities, 
residuals of injury to the left trigeminal nerve, and 
diabetes mellitus.  The examiner also noted that the veteran 
reported he had been diagnosed with hypertension.  Further, 
the veteran reported that he had hired a friend to help him 
with his activities of daily living.  He also reported that 
he was able to feed himself, but that he required assistance 
with bathing and dressing secondary to his RSD.  However, it 
was noted that during the examination when he was asked to 
undress himself he had no difficulties.  In addition, he 
reported that he needed some help with his boot, but was able 
to fully undress himself and dress himself except for his 
boots.  Moreover, he reported that he was restricted to his 
home because he could not drive, that he stayed home all the 
time and watched television, and that he was depressed 
secondary to his divorce.  The examiner further noted that 
the veteran was not hospitalized nor permanently bedridden.  
Finally, the examiner indicated that evaluation of the 
veteran's orthopedic, psychiatric, and visual impairment was 
deferred for separate examinations.

Following examination of the veteran, the examiner diagnosed 
Type 2 diabetes mellitus; poorly controlled with medication; 
trigeminal neuralgia; moderate diabetic peripheral neuropathy 
per EMG with nerve conduction velocities; complex partial 
seizures; and hypertension.  Moreover, the examiner opined 
that the veteran did not require aid and attendance in 
dressing or undressing himself in keeping ordinarily clean 
and presentable.  In addition, the examiner stated that the 
veteran had no physical limitations that would prevent him 
from being able to feed himself, and that he was not 
permanently bedridden.

At the VA psychiatric examination, the examiner diagnosed 
organic brain syndrome, and identified his general medical 
conditions as hypertension, diabetes mellitus, legally blind, 
and seizures.  The examiner also assigned a current global 
assessment of functioning (GAF) score of 40.  Further, the 
examiner stated that the highest GAF score in the last year 
was also 40, while the lowest GAF score in the last year was 
20.  As noted in the examination report, GAF scores of 1 to 
20 reflect danger to self and/or others, cannot meet basic 
self-care needs to one degree or another and/or loss of touch 
with reality.  GAF scores of 31 to 40 reflect dysfunctional 
in multiple areas of life with some reality impairment 
possible.  The examiner noted that he had treated the veteran 
last year on an emergency basis, and was instrumental in 
admitting him to the psychiatric hospital against his will.  
The examiner also noted that, at that time, the veteran was 
clearly so decompensated as to need commitment for his own 
safety.  At the time of the examination, he maintained 
grandiose ideas of friendships with prominent and famous 
people, but with less tenacity than the examiner recalled.  
Moreover, the veteran maintained that he was restored to his 
baseline, but that he was low functioning enough to need aid 
and attendance.  The examiner stated that much of this would 
be decided based on General Medicine's opinion.  However, 
from a psychiatric point of view, the examiner believed the 
veteran would qualify for aid and attendance.  The examiner 
further stated that the veteran's estimate of improvement 
with treatment was zero percent.  In addition, the examiner 
opined that the veteran was capable of making financial 
decisions and handling any benefits to be received.

Based on the foregoing, the Board finds that the competent 
medical evidence tends to show that the veteran is in need of 
regular aid and attendance due to his service-connected 
disabilities.  The Board acknowledges that the March 2003 VA 
medical examiner opined that the veteran did not need help to 
dress and undress himself, nor did he need help to feed 
himself.  However, as stated above, the law does not require 
that all of the disabling conditions enumerated in the 
regulations be found to exist before a favorable rating may 
be made.  The Board also notes that this examiner did not 
evaluate all of the veteran's service-connected disabilities.  
More importantly, the March 2003 VA psychiatric examiner 
indicated that the veteran did require aid and attendance due 
to the psychiatric impairment attributable to his service-
connected organic brain syndrome.  Inasmuch as there is no 
contrary medical opinion, and giving full consideration to 
the benefit of the doubt doctrine, the Board concludes that 
the veteran is entitled to special monthly compensation based 
on the need for regular aid and attendance.  See 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a low back disorder, 
claimed as secondary to his service-connected organic brain 
syndrome, is granted.

Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to his service-connected 
organic brain syndrome, is denied.

Entitlement to an initial rating in excess of 30 percent for 
residuals of a right ankle fracture is denied.

Entitlement to an initial rating in excess of 10 percent for 
RSD of the right ankle and foot is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted.


REMAND

With respect to the earlier effective date claim, the Board 
notes that the regulations provide additional compensation on 
the basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d).

For the reasons stated above, the Board has determined that 
the veteran is entitled to a grant of service connection for 
a low back disorder.  However, neither an effective date nor 
a disability rating has been assigned for this disability, 
and the Board does not have the authority assign such a 
rating in the instant case; the RO must assign the initial 
rating for this disability, as well as the effective date 
thereof.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) 
(The issue of whether there is a connection between the 
veteran's service and the disability is a separate issue from 
the degree of the disability.).  Thus, the Board finds that 
this case must be remanded for the RO to assign the initial 
rating and effective date, and consider what impact it has 
upon the veteran's claim for an earlier effective date for 
his grant of special monthly compensation at the housebound 
rate.  Further, the RO should consider what impact the 
Board's grant of special monthly compensation based on the 
need for regular aid and attendance has on this issue.

The RO should also consider whether any additional 
development or notification is necessary pursuant to the 
VCAA.  In providing the necessary notification under the 
VCAA, the RO should be cognizant of the fact that the Federal 
Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his earlier effective date claim of the 
impact of the notification requirements 
on his claim.  The veteran must be 
notified that he has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1); PVA, 
supra.   

2.  After assigning a disability rating 
and effective date for the veteran's low 
back disorder, the RO should readjudicate 
the issue of entitlement to an earlier 
effective date for the grant of special 
monthly compensation based on housebound 
status.  The RO should also consider what 
impact the grant of special monthly 
compensation on the basis of aid and 
attendance has on this claim.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in June 
2003, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



